         Case 2:19-cv-07046-MWF-FFM Document 29 Filed 10/21/19 Page 1 of 30 Page ID #:1033


               1   DEBORAH L. STEIN (SBN 224570)
                    DStein@gibsondunn.com
               2   MICHAEL H. DORE (SBN 227442)
                    MDore@gibsondunn.com
               3   GIBSON, DUNN & CRUTCHER LLP
                   333 South Grand Avenue
               4   Los Angeles, CA 90071
                   Telephone: (213) 229-7164
               5   Facsimile: (213) 229-6164
               6   ORIN SNYDER (pro hac vice application forthcoming)
                    OSnyder@gibsondunn.com
               7   GIBSON, DUNN & CRUTCHER LLP
                   200 Park Avenue
               8   New York, NY 10166-0193
                   Telephone: (212) 351-2400
               9   Facsimile: (212) 351-6335
          10       GRETA B. WILLIAMS (SBN 267695)
                    GBWilliams@gibsondunn.com
          11       GIBSON, DUNN & CRUTCHER LLP
                   1050 Connecticut Avenue, N.W.
          12       Washington, D.C. 20036
                   Telephone: (202) 887-3745
          13       Facsimile: (202) 530-4230
          14       Attorneys for Defendants Rosette Pambakian
                   and Sean Rad
          15
                                       UNITED STATES DISTRICT COURT
          16
                                      CENTRAL DISTRICT OF CALIFORNIA
          17
          18       GREG BLATT,                              Case No. 2:19-CV-07046-MWF-FFM
          19
                                                            Hon. Michael W. Fitzgerald
          20                         Plaintiff,
                         v.                                 REPLY MEMORANDUM OF
          21                                                POINTS AND AUTHORITIES IN
                   ROSETTE PAMBAKIAN and SEAN               FURTHER SUPPORT OF
          22                                                DEFENDANTS’ SPECIAL MOTION
                   RAD; and DOES 1-10, inclusive,           TO STRIKE PLAINTIFF’S FIRST
          23
                                     Defendants.            AMENDED COMPLAINT
          24                                                (PURSUANT TO CAL. CODE CIV.
                                                            PROC. § 425.16)
          25
          26                                                Hearing Date: November 4, 2019
                                                            Hearing Time: 10:00 a.m.
          27                                                Courtroom:    5A
          28

Gibson, Dunn &         REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN FURTHER SUPPORT
                                  OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
Crutcher LLP
                                       CASE NO. 2:19-CV-07046-MWF-FFM
         Case 2:19-cv-07046-MWF-FFM Document 29 Filed 10/21/19 Page 2 of 30 Page ID #:1034


               1
                                                              TABLE OF CONTENTS
               2
                                                                                                                                       Page
               3
                   I.           INTRODUCTION ........................................................................................1
               4
                   II.          ARGUMENT ...............................................................................................3
               5
                          A. California’s—Not New York’s—Anti-SLAPP Protections Apply Here ...... 3
               6
                          B. The Court Is Fully Empowered To Strike The First Amended Complaint
               7             That Blatt Filed In Federal Court................................................................... 6
               8          C. The Anti-SLAPP Law Covers The Alleged Defamatory Statements ........... 8
               9              1. Blatt cannot avoid SLAPP by challenging allegations made in the
                                 New York Complaint as “irrelevant and erroneous.”............................... 8
          10
                              2. Blatt cannot credibly contest that the alleged defamatory statements
          11                     concerned a matter of public interest......................................................10
          12                  3. Blatt cannot plead around anti-SLAPP by casting aspersions on
                                 Defendants’ motives. ..............................................................................12
          13
                          D. Blatt Fails to Demonstrate a Probability of Prevailing on the Merits ......... 14
          14
                              1. The fair and true reporting privilege bars Blatt’s claims........................14
          15
                                  a. Reviewing the entirety of the news reports containing the
          16                         allegedly defamatory statements shows they relate to the Valuation
          17                         Lawsuit as a matter of law. ................................................................14

          18                      b. The allegedly defamatory statements include background and
                                     details of allegations in the Valuation Lawsuit that are covered by
          19                         the fair and true reporting privilege. ..................................................20
          20                  2. Blatt concedes that California law does not recognize civil conspiracy
                                 as a stand-alone cause of action..............................................................24
          21
                   III.         CONCLUSION ..........................................................................................25
          22
          23
          24
          25
          26
          27
          28
                                                                                i
Gibson, Dunn &              REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN FURTHER SUPPORT
                                       OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
Crutcher LLP
                                            CASE NO. 2:19-CV-07046-MWF-FFM
         Case 2:19-cv-07046-MWF-FFM Document 29 Filed 10/21/19 Page 3 of 30 Page ID #:1035


               1
                                                          TABLE OF AUTHORITIES
               2
                                                                                                                                 Page(s)
               3
                   Cases
               4
                   Baker v. Los Angeles Herald Examiner,
               5     42 Cal. 3d 254 (1986) ......................................................................................... 17
               6
                   Block v. First Blood Associates,
               7      691 F. Supp. 685 (S.D.N.Y. 1988) ....................................................................... 4
               8   Braun v. Chronicle Publishing Co.,
               9      52 Cal. App. 4th 1036 (1997) ............................................................................. 24

          10       Briarwood Capital, LLC v. KBR Group, LLC,
                      2010 WL 1525453 (S.D. Cal. Apr. 14, 2010) .................................................. 7, 8
          11
          12       Cardenas v. United States,
                     826 F.3d 1164 (9th Cir. 2016) ............................................................................ 25
          13
                   Century 21 Chamberlain & Associates v. Haberman,
          14
                     173 Cal. App. 4th 1 (2009) ............................................................................... 6, 7
          15
                   Church of Scientology v. Wollersheim,
          16         42 Cal. App. 4th 628 (1996) ............................................................................... 12
          17
                   Cline v. Reetz-Laiolo,
          18          329 F. Supp. 3d 1000 (N.D. Cal. 2018) ................................................................ 5
          19       Colt v. Freedom Commc’ns, Inc.,
          20         109 Cal. App. 4th 1551 (2003) ........................................................................... 20
          21       CRS Recovery, Inc. v. Laxton,
          22         600 F.3d 1138 (9th Cir. 2010) .............................................................................. 3

          23       Dawe v. Corrections USA¸
                     2009 WL 1420969 (E.D. Cal. May 20, 2009) ...................................................... 5
          24
          25       Doe v. Capital Cities,
                     50 Cal. App. 4th 1038 (1996) ............................................................................. 21
          26
                   Dorsey v. National Enquirer, Inc.,
          27         973 F.2d 1431 (9th Cir. 1992) ............................................................ 2, 14, 21-23
          28
                                                                              ii
Gibson, Dunn &           REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN FURTHER SUPPORT
                                    OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
Crutcher LLP
                                         CASE NO. 2:19-CV-07046-MWF-FFM
         Case 2:19-cv-07046-MWF-FFM Document 29 Filed 10/21/19 Page 4 of 30 Page ID #:1036


               1   eDrop-Off Chicago LLC v. Burke,
               2     2013 WL 12131186 (C.D. Cal. Aug. 9, 2013) ..................................................... 3

               3   Flatley v. Mauro¸
                      39 Cal. 4th 299 (2006) ........................................................................................ 13
               4
               5   Francis v. Wynn Las Vegas,
                      557 F. App’x 662 (9th Cir. 2014) ......................................................................... 4
               6
                   GOLO, LLC v. Higher Health Network, LLC,
               7
                     2019 WL 446251 (C.D. Cal. Feb. 5, 2019) .................................................. 3, 4, 5
               8
                   Guzman v. Finch,
               9     2019 WL 1877184 (S.D. Cal. Apr. 26, 2019) .............................................. 11, 12
          10
                   Hawran v. Hixon,
          11         209 Cal. App. 4th 256 (2012) ............................................................................. 13
          12       Hayward v. Watsonville Register-Pajaronian,
          13         265 Cal. App. 2d 255 (1968) .............................................................................. 24
          14       Healthsmart Pacific, Inc. v. Kabateck,
                     7 Cal. App. 5th 416 (2016) ...............................................2, 10, 14, 15, 16, 20, 23
          15
          16       Heller v. NBCUniversal, Inc.,
                     2016 WL 6573985 (C.D. Cal. Mar. 30, 2016) ............................................. 11, 12
          17
          18       Liberty Synergistics Inc. v. Microflo Ltd.,
                      718 F.3d 138 (2d Cir. 2013) ................................................................................. 3
          19
                   Maloney v. T3Media, Inc.,
          20         853 F.3d 1004 (9th Cir. 2017) ............................................................................ 12
          21
                   Marsh v. Burrell,
          22         805 F. Supp. 1493 (N.D. Cal. 1992) ..................................................................... 3
          23       McClatchy Newspapers, Inc. v. Superior Court,
          24         189 Cal. App. 3d 961 (1987) ........................................................................ 13, 14
          25       Paul v. Friedman,
          26         95 Cal. App. 4th 853 (2002) ..................................................................... 9, 10, 14

          27       Rand Resources, LLC v. City of Carson,
                     6 Cal. 5th 610 (2019) ................................................................................ 9, 11, 12
          28
                                                                              iii
Gibson, Dunn &           REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN FURTHER SUPPORT
                                    OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
Crutcher LLP
                                         CASE NO. 2:19-CV-07046-MWF-FFM
         Case 2:19-cv-07046-MWF-FFM Document 29 Filed 10/21/19 Page 5 of 30 Page ID #:1037


               1   Renewable Resources Coalition, Inc. v. Pebble Mines Corp.,
               2     218 Cal. App. 4th 384 (2013) ....................................................................... 13, 14

               3   Rivero v. Am. Fed. of State, Cty., and Mun. Emps.,
                      105 Cal. App. 4th 913 (2003) ............................................................................. 12
               4
               5   Sarver v. Chartier,
                      813 F.3d 891 (9th Cir. 2016) ........................................................................ 3, 4, 5
               6
                   Sheppard v. Lightpost Museum Fund,
               7
                      146 Cal. App. 4th 315 (2006) ............................................................................... 6
               8
                   Silva v. U.S. Bancorp,
               9       2011 WL 7096576 (C.D. Cal. Oct. 6, 2011) ...................................................... 25
          10
                   Wilson v. Parker, Covert & Chidester,
          11          28 Cal. 4th 811 (2002) .......................................................................................... 7
          12       Statutes
          13
                   Civ. Code § 47(d)..................................................................................................... 23
          14
                   Code Civ. Proc. § 425.16 ....................................................................................... 3, 6
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28
                                                                                iv
Gibson, Dunn &           REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN FURTHER SUPPORT
                                    OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
Crutcher LLP
                                         CASE NO. 2:19-CV-07046-MWF-FFM
         Case 2:19-cv-07046-MWF-FFM Document 29 Filed 10/21/19 Page 6 of 30 Page ID #:1038


               1                                    I.    INTRODUCTION
               2           Defendants’ moving brief demonstrated that this is a textbook case for anti-
               3   SLAPP dismissal. Recognizing that he has pled himself out of court, Blatt now says
               4   this Court should not apply California law (despite pleading otherwise) and should not
               5   rule on the anti-SLAPP motion at all. These arguments smack of desperation and
               6   collide with controlling Ninth Circuit law. When Blatt finally gets around to
               7   addressing the merits, he fares no better, saying the allegations in the Valuation
               8   Lawsuit concerning the sexual assault and subsequent cover-up are not worthy of
               9   protection because, in Blatt’s view, they are “irrelevant and erroneous.” But the law is
          10       clear. What matters for purposes of Defendants’ anti-SLAPP motion is that
          11       Pambakian’s and Rad’s allegedly defamatory statements related to allegations that
          12       were expressly pled in a publicly filed complaint in a pending lawsuit. This is obvious
          13       to anyone who read the articles or watched the broadcast about the lawsuit that Blatt
          14       claims included defamatory statements. California’s anti-SLAPP law bars Blatt’s
          15       claims.
          16               First, Blatt incorrectly argues that Pambakian’s allegations about Blatt sexual
          17       assault at a Tinder holiday party are not “under consideration” in the Valuation
          18       Lawsuit pending in New York. These allegations have been part of the case since it
          19       was filed in August 2018. And, at a hearing just last month, the Court made clear
          20       those allegations will remain in the case. When Match/IAC’s counsel tried to
          21       challenge Pambakian’s credibility and urged the court to “knock out” the sexual
          22       harassment allegations from the case, the New York court responded:
          23       “Not happening. I’m not doing it.” Supp. RJN, Ex. C at 012.1 Those allegations
          24       unquestionably remain a part of the Valuation Lawsuit and are relevant to show both
          25       Match’s motive for disregarding a sexual assault committed by a CEO and their intent
          26
          27        1
                        Unless otherwise noted, all emphasis is added and all internal quotation marks and
          28            citations are omitted.
                                                                1
Gibson, Dunn &           REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN FURTHER SUPPORT
                                    OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
Crutcher LLP
                                         CASE NO. 2:19-CV-07046-MWF-FFM
         Case 2:19-cv-07046-MWF-FFM Document 29 Filed 10/21/19 Page 7 of 30 Page ID #:1039


               1   to do anything necessary to execute their scheme to deprive Tinder’s founders and
               2   early employees of billions of dollars.
               3          Second, California’s fair and true reporting privilege clearly applies to the
               4   alleged defamatory statements here because any reasonable viewer or reader who saw
               5   the entirety of the news reports at issue, and viewed the alleged defamatory statements
               6   in the context they were made, would understand they were providing a report of
               7   allegations in a pending lawsuit. Over and over, the news reports expressly refer to the
               8   lawsuit and state they are referring to “allegations” or “claims,” several include IAC’s
               9   statement that it would vigorously defend the suit, and Rad and Pambakian themselves
          10       refer to the litigation. Under extremely similar circumstances, the California Court of
          11       Appeal in Healthsmart Pacific, Inc. v. Kabateck, 7 Cal. App. 5th 416, 434 (2016),
          12       affirmed the grant of an anti-SLAPP motion even though not every challenged
          13       statement was couched as an allegation. Healthsmart provides a template for how the
          14       Court should approach the issue here. The news reports plainly relate information at
          15       issue in the Valuation Lawsuit. Healthsmart establishes that the Court should review
          16       the entirety of those publications and should conclude as a matter of law that they are
          17       absolutely protected under the fair and true reporting privilege.
          18             Third, to the extent any allegedly defamatory statements do not match up
          19       exactly with the allegations in the Valuation Lawsuit that Blatt groped and sexually
          20       harassed Pambakian in front of colleagues at a Los Angeles Tinder holiday party, they
          21       merely provide background and detail regarding those allegations. As the Ninth
          22       Circuit held in Dorsey v. National Enquirer, Inc., 973 F.2d 1431, 1437 (9th Cir. 1992),
          23       the fair and true reporting privilege provides absolute protection over such statements
          24       describing the facts underlying allegations in a judicial proceeding. Thus, every
          25       statement at issue here is absolutely protected.
          26             Defendants’ anti-SLAPP motion to strike should be granted without leave to
          27       amend, and Defendants should be awarded attorneys’ fees and costs for having to
          28       oppose Blatt’s clear attempt to chill protected speech.
                                                                2
Gibson, Dunn &          REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN FURTHER SUPPORT
                                   OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
Crutcher LLP
                                        CASE NO. 2:19-CV-07046-MWF-FFM
         Case 2:19-cv-07046-MWF-FFM Document 29 Filed 10/21/19 Page 8 of 30 Page ID #:1040


               1                                      II.    ARGUMENT
               2      A.      California’s—Not New York’s—Anti-SLAPP Protections Apply Here
               3           Recognizing that his claims die on the vine under California’s anti-SLAPP law,
               4   Blatt wishfully contends that New York’s narrower anti-SLAPP law applies. But this
               5   Court need not engage in a conflict-of-law analysis because Blatt’s claims are common
               6   law claims brought in a court in California, and thus there is “no prospect that anything
               7   other than California’s anti-SLAPP statute would apply.” eDrop-Off Chicago LLC v.
               8   Burke, 2013 WL 12131186, at *12-13 (C.D. Cal. Aug. 9, 2013); accord Liberty
               9   Synergistics Inc. v. Microflo Ltd., 718 F.3d 138, 154 (2d Cir. 2013) (holding that
          10       California’s anti-SLAPP rule “applies to California courts regardless of which source
          11       of law governs a plaintiff’s claim”).
          12               In any event, there is no reason to deviate from the “default” rule that “the law
          13       of the forum state will be invoked” in a choice-of-law analysis, CRS Recovery, Inc. v.
          14       Laxton, 600 F.3d 1138, 1142 (9th Cir. 2010), because Blatt has failed to overcome the
          15       “presumption that California law applies” by showing “a compelling reason to
          16       displace” California’s anti-SLAPP statute. See Marsh v. Burrell, 805 F. Supp. 1493,
          17       1496 (N.D. Cal. 1992). “California has expressed a strong interest in enforcing its
          18       anti-SLAPP law,” which specifically “instruct[s] [courts] to construe” the law
          19       “broadly” in order to protect Californians who exercise their free speech rights—like
          20       Defendants—from “abuse of the judicial process.” Sarver v. Chartier, 813 F.3d 891,
          21       899 (9th Cir. 2016); Cal. Civ. Proc. Code § 425.16(a); GOLO, LLC v. Higher Health
          22       Network, LLC, 2019 WL 446251, at *13 (C.D. Cal. Feb. 5, 2019) (California anti-
          23       SLAPP law reflects California’s “acute interest in protecting the speech of its own
          24       citizens”).
          25               Under the Ninth Circuit’s decision in Sarver, California’s anti-SLAPP law
          26       should apply because California has a greater interest than New York in providing the
          27       broader protections afforded by California law. In Sarver, the Ninth Circuit applied
          28       California’s law rather than New Jersey’s because, “[w]hereas California would appear
                                                              3
Gibson, Dunn &          REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN FURTHER SUPPORT
                                   OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
Crutcher LLP
                                        CASE NO. 2:19-CV-07046-MWF-FFM
         Case 2:19-cv-07046-MWF-FFM Document 29 Filed 10/21/19 Page 9 of 30 Page ID #:1041


               1   to object strongly to the absence of a robust anti-SLAPP regime, New Jersey’s
               2   interests would be less harmed by the use of California law.” 813 F.3d at 899-900. By
               3   Blatt’s own admission, New York’s anti-SLAPP law does not protect nearly as much
               4   constitutional speech as California’s anti-SLAPP law. See Opp. at 10 (New York’s
               5   law “applies to a narrow set of conduct”); Francis v. Wynn Las Vegas, 557 F. App’x
               6   662, 664 (9th Cir. 2014) (applying California anti-SLAPP law because “applying
               7   Nevada’s law would improperly limit California’s expansive defendant-friendly
               8   policy.”); GOLO, LLC, 2019 WL 446251, at *12 (applying California anti-SLAPP law
               9   instead of narrower Pennsylvania and Delaware laws). Moreover, the Court should
          10       apply California law because “California has a great interest in determining how much
          11       protection to give California speakers” like Defendants. Id. The cases show that the
          12       state that affords broader protections has a greater interest in enforcing its anti-SLAPP
          13       law. 2
          14                The record is also clear that the speech at issue has a far greater nexus to
          15       California than New York. The Defendants are California residents, the alleged
          16       assault addressed in the purportedly defamatory statements took place in California,
          17       and Blatt himself alleges “a substantial part of the events that give rise to [his] claim
          18       occurred in the Central District of California.” FAC ¶ 26; see also ¶ 134 (“Numerous
          19       tortious activities occurred within the State of California”). Tinder is also Los
          20       Angeles-based (which is why its holiday party was here and Blatt—as CEO—was in
          21       Los Angeles for the party). In fact, while Blatt now argues for New York law, his
          22       arbitration demand concedes that Los Angeles is the “county in which the dispute
          23       arose.” Dkt. 19-3 at 052, 097 (Blatt’s arbitration demand states “Los Angeles” should
          24       be hearing locale). This is a far cry from Blatt’s sole case applying New York law,
          25       Cline v. Reetz-Laiolo, in which the plaintiff alleged that “all of the conduct relevant to
          26        2
                        Block v. First Blood Associates (Opp. at 11) is not an anti-SLAPP case, and Blatt
          27            conspicuously omits from his quote of Block that the tortious conduct at issue
                        allegedly was committed by a New York attorney (not California residents like
          28            Defendants). See 691 F. Supp. 685, 698 (S.D.N.Y. 1988).
                                                                  4
Gibson, Dunn &           REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN FURTHER SUPPORT
                                    OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
Crutcher LLP
                                         CASE NO. 2:19-CV-07046-MWF-FFM
        Case 2:19-cv-07046-MWF-FFM Document 29 Filed 10/21/19 Page 10 of 30 Page ID #:1042


               1   the anti-SLAPP issue . . . occurred in New York.” 329 F. Supp. 3d 1000, 1028 (N.D.
               2   Cal. 2018).
               3         In arguing for New York law, Blatt speculates that it “appears” Los Angeles
               4   resident Rad was in New York when he made his allegedly defamatory statements,
               5   Opp. at 10 n.7, but that allegation appears nowhere in his complaint. And Blatt does
               6   not even bother to argue that Los Angeles resident Pambakian was anywhere other
               7   than Los Angeles when she allegedly made the defamatory statements. Blatt also
               8   relies on the filing of the Valuation Lawsuit in New York court, but (1) fails to explain
               9   why that has anything to do with the choice of law analysis, and, in any event, (2)
          10       ignores that 90% of the plaintiffs who filed that suit—including Pambakian and Rad—
          11       are Los Angeles residents. See Dkt. 21, Ex. A. ¶¶ 28-37. Blatt’s own allegations put
          12       California at the center of this lawsuit, and make clear that California’s anti-SLAPP
          13       law applies.
          14             That Blatt once lived in New York (including while he was the CEO of a Los
          15       Angeles company) does not change this analysis. Opp. at 11. Multiple courts have
          16       applied California’s law notwithstanding that the plaintiff was domiciled elsewhere.
          17       See, e.g., Sarver, 813 F.3d at 900 (holding “California has the most significant
          18       relationship to this litigation, which is sufficient to overcome any presumption of
          19       Sarver’s domicile, wherever that may be.”); GOLO, LLC, 2019 WL 446251, at *13
          20       (applying California anti-SLAPP law because applying the law of plaintiff’s domicile
          21       in Delaware “would improperly limit California’s expansive defendant-friendly
          22       policy”); Dawe v. Corrections USA¸ 2009 WL 1420969, at *8 (E.D. Cal. May 20,
          23       2009) (applying California anti-SLAPP law rather than law of Wyoming—“the site of
          24       the likely injury to plaintiffs” and where plaintiff Dawe resided—because “[t]hrough
          25       enacting the Anti-SLAPP statute,” California had “indicated a stronger interest than
          26       Wyoming” in adjudicating the defamation claims).
          27             In sum, Blatt has shown no compelling reason to divert from the default rule
          28       applying California’s anti-SLAPP law.
                                                               5
Gibson, Dunn &         REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN FURTHER SUPPORT
                                  OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
Crutcher LLP
                                       CASE NO. 2:19-CV-07046-MWF-FFM
        Case 2:19-cv-07046-MWF-FFM Document 29 Filed 10/21/19 Page 11 of 30 Page ID #:1043


               1      B.      The Court Is Fully Empowered To Strike The First Amended Complaint
                              That Blatt Filed In Federal Court
               2
                           Blatt’s motion to compel arbitration does not immunize the First Amended
               3
                   Complaint from anti-SLAPP’s purview. As Blatt’s own cited authority makes clear,
               4
                   “pleadings that have been filed in court”—like Blatt’s own pleadings here—are
               5
                   “subject to a motion to strike” under the anti-SLAPP law. Sheppard v. Lightpost
               6
                   Museum Fund, 146 Cal. App. 4th 315, 323 (2006). This follows from the plain
               7
                   language of the anti-SLAPP statute, which “makes a ‘cause of action’ in a ‘complaint,’
               8
                   . . . ‘subject to’ a motion to strike.” Id. at 322 (quoting Cal. Code Civ. Proc., §
               9
                   425.16). Defendants’ Motion expressly seeks an order “striking [Blatt’s] First
          10
                   Amended Complaint . . . in its entirety, and each individual claim referenced therein.”
          11
                   Dkt. 20. Thus, under the plain language of the anti-SLAPP statute, this Court has
          12
                   jurisdiction to decide the Motion.
          13
                           Blatt nevertheless argues that the statute’s language must be disregarded because
          14
                   “California’s anti-SLAPP statute does not apply to claims subject to arbitration.” Opp.
          15
                   at 12. But the cases Blatt cites in support (Sheppard and Century 21 Chamberlain &
          16
                   Associates v. Haberman) say nothing of the sort. Sheppard holds that the anti-SLAPP
          17
                   statute “does not authorize a superior court to grant a motion to strike an arbitration
          18
                   claim filed only in an agreed arbitral forum and not asserted by the claimant in any
          19
                   complaint, cross-complaint or petition filed in court.” 146 Cal. App. 4th at 318; see
          20
                   id. at 324 (“Sheppard’s motion to strike did not target any cause of action in a
          21
                   complaint, cross-complaint or petition filed . . . in the superior court.”). Of course,
          22
                   Blatt did assert claims “in a[] complaint . . . filed in court” (not once but twice), did not
          23
                   “file[] only in an [] arbitral forum,” and Defendants’ Motion does “target [] cause[s] of
          24
                   action in a complaint.” Id. Sheppard therefore does not apply here.
          25
                           Century 21 is even further afield. In that case, defendant moved to strike a
          26
                   claim seeking a declaration that plaintiff did not have to arbitrate a negligence claim
          27
                   asserted in an arbitration demand. 173 Cal. App. 4th 1, 7 (2009). The court denied the
          28
                                                                6
Gibson, Dunn &          REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN FURTHER SUPPORT
                                   OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
Crutcher LLP
                                        CASE NO. 2:19-CV-07046-MWF-FFM
        Case 2:19-cv-07046-MWF-FFM Document 29 Filed 10/21/19 Page 12 of 30 Page ID #:1044


               1   motion, holding “the anti-SLAPP statute does not protect the act of initiating private
               2   contractual arbitration” because the statute “protects statements made in, or concerning
               3   issues under review by, a ‘judicial proceeding, or any other official proceeding
               4   authorized by law’ . . . [and] [p]rivate contractual arbitration is neither.” Id. at 5.
               5   Because Defendants moved to strike the First Amended Complaint that Blatt filed in
               6   court—not Blatt’s arbitration demand or motion to compel arbitration—Century 21 has
               7   no bearing here.
               8           Finally, Blatt’s argument that the Court should rule on his motion to compel
               9   arbitration before Defendants’ Motion because his motion “may change the issues
          10       properly before this Court” is completely backwards. Opp. at 13. An order
          11       compelling arbitration would not moot these anti-SLAPP issues; the First Amended
          12       Complaint would remain a live pleading with respect to each and every alleged
          13       defamatory statement because Blatt: (i) does not seek to compel arbitration against
          14       Rad; (ii) seeks to hold Rad liable for all of Pambakian’s statements under Blatt’s
          15       conspiracy theory; and (iii) does not seek dismissal of his claims against Pambakian,
          16       only a stay. Dkt. 19 at 2 n.1, 11; Dkt. 23 at 25. By contrast, if the Court grants
          17       Defendants’ Motion then this action would be closed.
          18               Blatt made a tactical decision to bring his defamation claims in court. He cannot
          19       avoid the consequences of his decision—and the protections California’s anti-SLAPP
          20       statute affords to Defendants—by moving to compel arbitration and trying to dictate
          21       the order in which the motions are heard. This Court should rule on Defendants’ anti-
          22       SLAPP motion before Blatt’s motion to compel arbitration, and provide the “speedy
          23       and low-cost” remedy contemplated by the anti-SLAPP statute. See Wilson v. Parker,
          24       Covert & Chidester, 28 Cal. 4th 811, 826 (2002). 3
          25
                    3
                        Briarwood Capital, LLC v. KBR Group, LLC, 2010 WL 1525453 (S.D. Cal. Apr.
          26            14, 2010), which Blatt cites with a telling “Cf.” cite, in no way changes the
                        analysis. In Briarwood, the court allowed the plaintiff to amend because doing so
          27            would eliminate every federal claim and warrant remand to the state court that had
                        “already expended tremendous time and effort adjudicating other issues between
          28            the parties in related state court actions.” Id. at *3. The Briarwood court thus
                                                                   7
Gibson, Dunn &           REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN FURTHER SUPPORT
                                    OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
Crutcher LLP
                                         CASE NO. 2:19-CV-07046-MWF-FFM
        Case 2:19-cv-07046-MWF-FFM Document 29 Filed 10/21/19 Page 13 of 30 Page ID #:1045


               1        C.      The Anti-SLAPP Law Covers The Alleged Defamatory Statements
               2                1.    Blatt cannot avoid SLAPP by challenging allegations made in the
                                      New York Complaint as “irrelevant and erroneous.”
               3
                             Blatt argues that the sexual assault allegations in the New York Lawsuit are not
               4
                   covered by the anti-SLAPP statute because they are just allegations and not related to
               5
                   that lawsuit or under consideration by the presiding court. Opp. at 13-14. This
               6
                   argument is ludicrous—and belied by the very cases Blatt cites in support.
               7
                             First, there is no question that the allegations concerning sexual misconduct and
               8
                   subsequent cover-up are under review by the New York court. Blatt cannot dispute
               9
                   that these are part of the complaint in that case. See RJN, Ex. A ¶¶ 14, 127-33. And,
          10
                   just last month, Match tried to get those very allegations dismissed, arguing to Judge
          11
                   Scarpulla at a hearing that “this sideshow about the holiday party and a cover up, that
          12
                   the board of directors supposedly participated in, should be knocked out of the case.”
          13
                   Supp. RJN, Ex. C at 012. The Court’s response was unequivocal: “Not happening.
          14
                   I’m not doing it.” Id.
          15
          16                 There are plenty of things that I could do. That is not one of them. I’m
                             not going to silence someone in that way. I’m just not doing it. And I
          17                 know you know what I mean, so don’t ask me again.
          18       Id. at 40-1. Needless to say, Blatt’s argument that the sexual misconduct and cover-up
          19       allegations are not under review by the New York court is not in good faith. The New
          20       York court expressly rejected Match’s attempt to remove those allegations from the
          21       case. They remain a part of that lawsuit, as they have since the New York action was
          22       filed 14 months ago. Even Blatt argues that an issue related to the sexual harassment
          23       allegations is the subject of an “ongoing” challenge in the Valuation Lawsuit. Opp. at
          24       2.
          25
          26
          27            refrained from ruling on the anti-SLAPP motion because “judicial comity and
                        courtesy require[d] the state court to decide the issues pending before it.” Id. at *4.
          28            That is a far cry from this case.
                                                                 8
Gibson, Dunn &           REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN FURTHER SUPPORT
                                    OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
Crutcher LLP
                                         CASE NO. 2:19-CV-07046-MWF-FFM
        Case 2:19-cv-07046-MWF-FFM Document 29 Filed 10/21/19 Page 14 of 30 Page ID #:1046


               1         Second, the sexual misconduct allegations are plainly relevant to the Valuation
               2   Lawsuit. The complaint in that case alleges that Match and IAC “executed [a] scheme
               3   to systematically deprive the Tinder Plaintiffs of their rights as optionholders” by
               4   artificially devaluing Tinder. RJN, Ex. A ¶ 8. It further alleges that “[b]ecause a
               5   credible investigation—let alone a firing in public view—would have derailed their
               6   scheme, [IAC/Match] whitewashed Blatt’s misconduct” and “kept Blatt in place as
               7   Tinder’s ‘interim’ CEO long enough to complete the private valuation and secret
               8   merger of Tinder.” Id. ¶ 14; id. ¶ 133 (“Defendants covered up Blatt’s misconduct in
               9   part because he was essential to the execution of Defendants’ scheme to deprive the
          10       Tinder Plaintiffs of their rights as optionholders—and to save Defendants billions of
          11       dollars in the process.”). In short, Blatt’s bosses needed him in control of Tinder to
          12       execute their multi-billion dollar valuation scheme, so they swept his misconduct
          13       under the rug even though it would have doomed any other CEO.
          14             The cases that Blatt cites do nothing for his argument. In Rand Resources, LLC
          15       v. City of Carson, 6 Cal. 5th 610, 620 (2019), the court ruled that statements were not
          16       made “in connection with” an issue “under review” in a proceeding because the
          17       statements and the issue were about different things. It was not a matter of a litigant
          18       arguing that a statement should not be a part of the proceeding; as a factual matter,
          19       they were about two different topics. Specifically, the Carson City Council reviewed,
          20       considered, and voted on whether to extend an exclusive agreement with a contracting
          21       party. Id. at 623. That was very different from the subject of the statements—who
          22       should represent the City in the original term of the agreement—which the legislative
          23       body “did not separately consider.” Id.
          24             Likewise, in Paul v. Friedman, the case Blatt says “is on all fours,” Opp. at 14,
          25       the disclosures about the plaintiff “had nothing to do with the claims under
          26       consideration in the arbitration” because they were not asserted as part of the
          27       arbitration claims. 95 Cal. App. 4th 853, 866 (2002). The “issues actually under
          28       review by the arbitrators bore no relationship” to the disclosures (which arose in the
                                                               9
Gibson, Dunn &         REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN FURTHER SUPPORT
                                  OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
Crutcher LLP
                                       CASE NO. 2:19-CV-07046-MWF-FFM
        Case 2:19-cv-07046-MWF-FFM Document 29 Filed 10/21/19 Page 15 of 30 Page ID #:1047


               1   arbitration over the course of ten minutes out of 26 days of hearings). Id. at 867 n.2.
               2   The opposite is true here. The allegation that Blatt “sexually harassed and groped”
               3   Pambakian is in the operative New York complaint. In Paul “[t]he statement of claim
               4   in the arbitration ma[de] no allegations of ‘impaired judgment’ or ‘distractions’
               5   causing damage to the claimants.” Id. at 868. The sexual assault allegations here have
               6   been before the New York court—which has rejected Match’s efforts to remove them
               7   from the case—for that case’s full 14-month life.
               8           Third, Blatt cites no authority to support his argument that a court should not
               9   consider allegations the plaintiff deems “erroneous” in an anti-SLAPP analysis. To the
          10       contrary, an inquiry into whether the underlying allegations are “erroneous” would end-
          11       run anti-SLAPP’s protections. As the California Court of Appeal noted in applying the
          12       fair and true reporting privilege to affirm the grant of an anti-SLAPP motion,
          13       “‘[f]air and true’ in this context does not refer to the truth or accuracy of the matters
          14       asserted in the judicial proceedings, but rather to the accuracy of the challenged
          15       statements with respect to what occurred in the judicial proceedings.” Healthsmart
          16       Pac., Inc. v. Kabateck, 7 Cal. App. 5th 416, 434 (2016).4
          17                  2.     Blatt cannot credibly contest that the alleged defamatory
                                     statements concerned a matter of public interest.
          18
                           Blatt concedes that sexual assault by a high-powered media executive—i.e.,
          19
                   precisely what Defendants allege Blatt did to Pambakian—is a matter of public
          20
                   interest. Opp. at 15 (“Blatt agrees that the #MeToo movement is a matter of public
          21
                   interest.”). But Blatt then argues that Defendants’ statements fall outside the
          22
                   protection of the anti-SLAPP statute because they are not “related to a broader issue of
          23
          24        4
                        Blatt’s mischaracterization of Pambakian’s opposition to his motion to compel
          25            arbitration in her assault case fares no better. The statement he cherry-picks
                        addresses the arbitrability of Pambakian’s claims, not whether the allegations that
          26            indisputably are a part of the New York lawsuit are “under consideration” by that
                        court. Indeed, Blatt ignores the statement on the same page of Pambakian’s brief
          27            that the New York complaint describes “Blatt’s alleged misconduct—and
                        Defendants’ sham investigation into it—as part of alleging the extent of
          28            Defendants’ scheme to devalue Tinder.” Dkt. 24-1 at 13 of 31.
                                                               10
Gibson, Dunn &           REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN FURTHER SUPPORT
                                    OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
Crutcher LLP
                                         CASE NO. 2:19-CV-07046-MWF-FFM
        Case 2:19-cv-07046-MWF-FFM Document 29 Filed 10/21/19 Page 16 of 30 Page ID #:1048


               1   public importance”—i.e., the #MeToo movement. Opp. at 16 (quoting Rand, 6 Cal.
               2   5th at 625). In Rand the statements at issue addressed “who should be responsible for
               3   day-to-day functions associated with representing the City” in negotiating with the
               4   NFL, which unsurprisingly were not made “in connection with” a public issue. Id. at
               5   626, 623-25. By contrast, the challenged statements here relate to the #MeToo
               6   movement that Blatt admits is a matter of public interest. The statements themselves
               7   address issues at the heart of the #MeToo matter that Blatt admits is a matter of public
               8   interest. See Heller v. NBCUniversal, Inc., 2016 WL 6573985, at *8 (C.D. Cal. Mar.
               9   30, 2016) (holding that music manager’s work with N.W.A. was “patently a topic of
          10       public interest” in part because it reflected dynamics that “permeate our society . . . as
          11       shown by the recent #OscarsSoWhite controversy”) (Fitzgerald, J.).
          12             Blatt’s argument that the challenged statements are not about the #MeToo
          13       movement but instead relate to him as a “private individual” fare no better. Opp. at 16.
          14       The court in Guzman v. Finch, 2019 WL 1877184 (S.D. Cal. Apr. 26, 2019), rejected
          15       this precise argument in a strikingly similar case. There, the defendant made Facebook
          16       posts about, inter alia, “sexual harassment in the workplace” allegedly suffered at the
          17       hands of plaintiff. Id. at *6. Like Blatt, plaintiff argued that while this “may be a
          18       matter of public interest generally, the content of the statement is merely between
          19       private persons regarding a private matter.” Id. The Court rejected this argument,
          20       holding that the anti-SLAPP law “governs even private communications” and does not
          21       require that statements “contribute to a public debate and concern a large number of
          22       people.” Id. Blatt’s argument therefore fails.
          23             Blatt also fails to rebut Defendants’ argument that the Valuation Lawsuit is a
          24       matter of public interest. To the contrary, Blatt’s whole complaint is premised on the
          25       idea that the Valuation Lawsuit is a matter of public interest. Blatt alleges that CNN
          26       decided to interview Rad about the Valuation Lawsuit, and that a “wave of news
          27       articles” were published about the Valuation Lawsuit (including by CNN and the
          28       Verge). FAC ¶ 95. Blatt’s own allegations therefore establish that the Valuation
                                                           11
Gibson, Dunn &          REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN FURTHER SUPPORT
                                   OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
Crutcher LLP
                                        CASE NO. 2:19-CV-07046-MWF-FFM
        Case 2:19-cv-07046-MWF-FFM Document 29 Filed 10/21/19 Page 17 of 30 Page ID #:1049


               1   Lawsuit is matter of public interest as “evidenced by [this] media coverage” by
               2   prominent outlets. See Church of Scientology v. Wollersheim, 42 Cal. App. 4th 628,
               3   628 (1996), disapproved on other grounds by Equilon Enterprises v. Consumer Cause,
               4   Inc., 29 Cal. 4th 53 (2002). In fact, Blatt admits the public was intensely interested in
               5   this issue, with the CNN interview allegedly “widely viewed” and the articles “widely
               6   read.” FAC ¶ 95. Blatt’s own allegations therefore establish that the Valuation
               7   Lawsuit is a public issue. See Guzman, 2019 WL 1877184, at *5 (issue of public
               8   interest is “any issue in which the public is interested”); Maloney v. T3Media, Inc., 853
               9   F.3d 1004, 1010 n.3 (9th Cir. 2017) (“California defines ‘an issue of public interest’
          10       broadly.”).
          11             Finally, Blatt is wrong that he is not “in the public eye” because he is now
          12       retired. Opp. at 15. Blatt does not cease being “in the public eye” merely because he
          13       no longer is a top media executive. See Heller, 2016 WL 6573985, at *8 (holding that
          14       plaintiff was “in the public eye” based on his management of N.W.A. nearly twenty
          15       years before the lawsuit). Regardless, the Court does not even need to reach this issue
          16       to determine that the challenged statements are about public interest matters because
          17       the “in the public eye” category of statements is just one of “three nonexclusive []
          18       categories of statements within the ambit” of the anti-SLAPP law. See Rand, 6 Cal.
          19       5th at 621 (citing Rivero v. Am. Fed. of State, Cty., and Mun. Emps., 105 Cal. App. 4th
          20       913 (2003)); see also Rivero, Cal. App. 4th at 924 (using “or”—not “and” like Blatt—
          21       in discussing three categories). It is not part of a three-part “test,” as Blatt advocates.
          22       Opp. at 14-15.
          23                 3.     Blatt cannot plead around anti-SLAPP by casting aspersions on
                                    Defendants’ motives.
          24
                         Blatt argues that the First Amended Complaint is not subject to anti-SLAPP
          25
                   protection because it alleges “[s]peech in furtherance of an unlawful scheme,” and the
          26
                   Court must accept the truth of those allegations. Opp. at 16:11-18. Of course, no such
          27
                   rule is found in the anti-SLAPP statute or in the case law Blatt cites. And, Blatt makes
          28
                                                                12
Gibson, Dunn &          REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN FURTHER SUPPORT
                                   OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
Crutcher LLP
                                        CASE NO. 2:19-CV-07046-MWF-FFM
        Case 2:19-cv-07046-MWF-FFM Document 29 Filed 10/21/19 Page 18 of 30 Page ID #:1050


               1   no attempt to address the multiple cases that Defendants cited and hold that the fair-
               2   and-true reporting privilege applies “regardless of the defendants’ motive for reporting
               3   it.” Hawran v. Hixon, 209 Cal. App. 4th 256, 278 (2012); see also McClatchy
               4   Newspapers, Inc. v. Superior Court, 189 Cal. App. 3d 961, 975 (1987) (holding that
               5   “the privilege provided a report of a judicial proceeding” applies even to “a conspiracy
               6   designed to introduce defamatory materials into judicial proceedings”); see generally
               7   Dkt. 20-2 at 21.
               8         Instead, Blatt argues that Defendants “overlook a line of cases, under prong one,
               9   where motive is, in fact, a relevant factor.” Opp. at 17 n.10. But the only case Blatt
          10       cites for this proposition is Flatley v. Mauro¸ 39 Cal. 4th 299 (2006), which did not
          11       involve a situation anything like the one here. Rather, in Flatley, the anti-SLAPP
          12       movant sought protection of a purported prelitigation settlement offer (not statements
          13       relating to pending litigation), but that supposed settlement offer was found as a
          14       matter of law to be criminal extortion and thus not protected. Id. Flatley thus stands
          15       for the unremarkable proposition that the anti-SLAPP law does not apply where “the
          16       defendant concedes, or the evidence conclusively establishes, that the assertedly
          17       protected speech or petition activity was illegal as a matter of law.” Id. at 320. There
          18       is no such concession here, nor is there “uncontroverted and conclusive evidence” of
          19       illegality “as a matter of law.” Id.
          20             Finally, Blatt seeks to apply a “broader lens” (Opp. at 17:8) to this inquiry in
          21       citing Renewable Resources Coalition, Inc. v. Pebble Mines Corp., 218 Cal. App. 4th
          22       384 (2013), but that case was not about speech at all. The Renewable plaintiffs did not
          23       bring defamation claims, but rather asserted causes of action against the Pebble
          24       defendants for interference with contract and interference with prospective economic
          25       advantage. Id. at 389. A “fair reading of Coalition’s complaint” was that the Pebble
          26       defendants “were being sued for wrongfully purchasing Coalition’s confidential
          27       documents.” Id. at 398. “Said purchase was not an act by the Pebble defendants in
          28       furtherance of their right of petition or free speech, making the anti-SLAPP procedure
                                                                 13
Gibson, Dunn &          REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN FURTHER SUPPORT
                                   OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
Crutcher LLP
                                        CASE NO. 2:19-CV-07046-MWF-FFM
        Case 2:19-cv-07046-MWF-FFM Document 29 Filed 10/21/19 Page 19 of 30 Page ID #:1051


               1   inapplicable.” Id. at 397. By contrast, here, Blatt alleges defamation and “an unlawful
               2   conspiracy to defame Blatt.” FAC ¶ 135. Blatt’s apparent contention that the basis for
               3   filing his defamation, defamation per se, and conspiracy-to-defame claims is
               4   something other than speech is nonsensical. 5
               5        D.      Blatt Fails to Demonstrate a Probability of Prevailing on the Merits
               6                1.    The fair and true reporting privilege bars Blatt’s claims.
               7                      a.     Reviewing the entirety of the news reports containing the
                                             allegedly defamatory statements shows they relate to the
               8                             Valuation Lawsuit as a matter of law.
               9             Where, as here, “‘there is no dispute as to what occurred in the judicial
          10       proceeding reported upon or as to what was contained in the report,’ the question is
          11       one of law.” Healthsmart, 7 Cal. App. 5th at 431 (quoting McClatchy, 189 Cal. App.
          12       3d at 976); Dorsey v. Nat’l Enquirer, Inc., 973 F.2d 1431, 1435 (9th Cir. 1992)
          13       (“When there is no dispute about the material facts, the ‘fair and true’ issue is
          14       generally one of law . . . .”). Blatt’s attempt to avoid court review by claiming that this
          15       is a “question of fact for a jury,” Opp. at 18, is wrong. The parties have both presented
          16       the same, objective evidence of what is alleged in the New York complaint, and there
          17       likewise is no dispute as to what is contained in the articles and broadcast that Blatt has
          18       submitted as exhibits in this proceeding. These are straightforward issues that can be
          19       easily resolved by reading the news articles and watching the CNN video. See Dorsey,
          20       973 F.2d at 1435 (finding no dispute over what occurred in the judicial proceeding or
          21       in the contents of the National Enquirer article, and concluding that “the district court
          22       could determine, as a matter of law, whether the article was a ‘fair and true’ report”).
          23                 Healthsmart shows why the privilege applies with full force here. In that case,
          24       the plaintiffs filed defamation and other claims against lawyers who had appeared on a
          25
          26        5
                        The Paul case Blatt cites likewise provides no support for the anti-SLAPP carve-
                        out that Blatt seeks. In Paul, the court simply found that a lawsuit seeking redress
          27            for a harassing investigation concerning topics unrelated to those under
                        consideration in an official proceeding did not fall within the scope of anti-SLAPP
          28            protection. See 95 Cal. App. 4th at 861.
                                                                 14
Gibson, Dunn &           REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN FURTHER SUPPORT
                                    OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
Crutcher LLP
                                         CASE NO. 2:19-CV-07046-MWF-FFM
        Case 2:19-cv-07046-MWF-FFM Document 29 Filed 10/21/19 Page 20 of 30 Page ID #:1052


               1   television news broadcast and radio program and described the facts underlying a
               2   lawsuit they had filed alleging medical billing fraud. 7 Cal. App. 5th at 422-24.
               3   In their respective interviews, the lawyers made numerous statements that they did not
               4   attribute to the lawsuit. See, e.g., id. at 423 (Attorney 1: “They were fabricating the
               5   costs, they were billing the insurance companies and as a result of it, they were
               6   receiving millions of dollars.”); id. at 425 (Attorney 2: “Patients had counterfeit or
               7   knock off screws that were not FDA approved used in their spinal fusion cases . . . .”).
               8   But the Healthsmart court found that every statement by the attorneys—including
               9   those that did not explicitly reference a lawsuit—was protected by the fair and true
          10       report privilege. Id. at 436.
          11             Much like the news reports here, even for specific statements where the
          12       defamation defendants did not reference the lawsuit, the broadcasts in Healthsmart
          13       included “images of the complaint” and repeated references by the journalists to the
          14       “lawsuit,” the “complaint,” and “allegation[s].” 7 Cal. App. 5th at 422-24.
          15       This context was dispositive. According to the Healthsmart court, while “some
          16       statements, when viewed in isolation, could be understood to communicate the
          17       allegedly defamatory matter as facts, not mere allegations of facts, when the media
          18       reports are viewed in their entirety and in the context in which they were made, the
          19       only reasonable conclusion is that the statements refer to the allegations made in the
          20       . . . complaint.” Id. at 436.
          21             The same analysis applies here, leading to the “only reasonable conclusion” as a
          22       matter of law: the allegedly defamatory statements were made in reference to the
          23       Valuation Lawsuit. Even a cursory review of the four news reports compels this
          24       conclusion (see Dkt. 20 at 7-14 (comparing alleged defamatory statements with
          25       contents of the broadcast and articles Blatt cites in his FAC)):
          26             (1) August 14, 2018 CNN Broadcast: The CNN anchor introduces the report by
          27       saying: “We’re all familiar with the dating app, Tinder, in some shape or form. Well,
          28       now the co-founders of Tinder and others are suing the parent company, Match for
                                                            15
Gibson, Dunn &          REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN FURTHER SUPPORT
                                   OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
Crutcher LLP
                                        CASE NO. 2:19-CV-07046-MWF-FFM
        Case 2:19-cv-07046-MWF-FFM Document 29 Filed 10/21/19 Page 21 of 30 Page ID #:1053


               1   billions. They’re also leveling serious charges against Tinder’s former Chief
               2   Executive.” Dkt. 23-2 at 54. The correspondent then notes that “It’s an explosive
               3   lawsuit.” Id. Her first words of the recorded report again are, “It’s an explosive
               4   lawsuit.” Id. at 55.
               5         Interspersed throughout clips of an interview with Sean Rad, the correspondent
               6   states that Rad “along with former and current employees are suing IAC”; describes
               7   Blatt’s role in the alleged scheme, “according to Rad and the lawsuit”; and says that
               8   “[t]he lawsuit seeks at least $2 billion in damages.” Id. at 56. The report includes an
               9   interview clip with Defendants’ attorney in the Valuation Lawsuit, who refers multiple
          10       times to “the defendants.” Id. It even includes a statement from one of those
          11       defendants, IAC, which “called the suit meritless,” said it would “vigorously defend
          12       against it, and asserted “sour grapes alone do not a lawsuit make.” Id.
          13             The CNN report explicitly states that, “[t]he suit also alleges that soon after
          14       Blatt was named Tinder’s CEO in late 2016, he groped and sexually harassed Tinder
          15       Vice President of Marketing and Communications, Rosette Pambakian at a company
          16       holiday party. Id. The correspondent later notes, in posing a question directly to Rad,
          17       that the New York lawsuit “is a lawsuit that’s claiming sexual harassment.” Id. at 57.
          18       At 3:14 of the video, CNN even displays on the screen a paragraph of the complaint
          19       alleging Blatt’s sexual misconduct. Less than forty seconds later, it displays a
          20       statement from Match saying, in part, that “[t]he Match Group Board takes allegations
          21       of sexual harassment extremely seriously.”
          22             In an aired portion of his interview, Rad himself references “[t]he executives
          23       who are part of this lawsuit.” Id. at 56. This itself is a far more explicit reference to a
          24       legal proceeding than what the Healthsmart court found to be covered by the fair and
          25       true reporting privilege. 7 Cal. App. 5th at 436 (affirming anti-SLAPP motion where
          26       defendant made multiple statements of fact and only uttered the word “alleged” “[n]ear
          27       the end of the interview”).
          28
                                                               16
Gibson, Dunn &          REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN FURTHER SUPPORT
                                   OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
Crutcher LLP
                                        CASE NO. 2:19-CV-07046-MWF-FFM
        Case 2:19-cv-07046-MWF-FFM Document 29 Filed 10/21/19 Page 22 of 30 Page ID #:1054


               1         (2) August 16, 2018 CNN Article: The very first sentence of the CNN article
               2   states, “A lawsuit filed by ten current and former Tinder executives accuses former
               3   CEO Greg Blatt of groping and sexually harassing a vice president of the company.”
               4   Dkt. 23-2 at 67. It continues, “The suit also claims that Tinder’s corporate parent did
               5   nothing about the incident because Blatt was a key figure in its plan to minimize
               6   Tinder’s valuation and deny early employees billions of dollars in stock options.” Id.
               7   The second paragraph begins, “The lawsuit accuses Blatt of groping and sexually
               8   harassing Rosette Pambakian . . . .” Id. It later states that “[t]he allegation appears in
               9   a lawsuit”; that Rad, Pambakian, and others are “suing” Tinder’s owners; and that the
          10       “suit” seeks $2 billion in damages. Id.
          11             The report notes that “Pambakian and the three other plaintiffs in the suit who
          12       still work at Tinder were put on paid administrative leave by the company . . . .” Id. at
          13       67. Again, the report includes an IAC statement in response to the filing, calling “the
          14       suit ‘meritless’ and saying it would ‘vigorously defend’ itself against it.” Id. at 68.
          15       Immediately after that statement, the report includes a statement from Match, saying,
          16       “As it relates to the matter alleged in the lawsuit, an incident occurred in late 2016
          17       and was reported at the end of April 2017.” Id.
          18             The report then states that “CNN has learned more details surrounding the
          19       alleged incident, which occurred during Tinder’s 2016 holiday party at the SLS Hotel
          20       in Los Angeles.” Id. Against this clear backdrop of detailing an allegation made in
          21       court, the report then quotes Pambakian about that incident. The article then
          22       repeatedly quotes allegations from “the suit,” which states that “Defendants . . .
          23       covered up Blatt’s conduct.” Id. at 69. The article says that “[d]espite being placed on
          24       leave after the suit was filed . . . Pambakian is still an employee of Tinder.” Id. at 70.
          25             A speaker has no control over what portions of an interview will be used in a
          26       news report, or how a news report will be structured. Rather than viewing in isolation
          27       the statements attributed to Pambakian that CNN elected to include in its piece, the
          28       focus must be on the entirety of the article itself. See Baker v. Los Angeles Herald
                                                               17
Gibson, Dunn &          REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN FURTHER SUPPORT
                                   OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
Crutcher LLP
                                        CASE NO. 2:19-CV-07046-MWF-FFM
        Case 2:19-cv-07046-MWF-FFM Document 29 Filed 10/21/19 Page 23 of 30 Page ID #:1055


               1   Examiner, 42 Cal. 3d 254, 261 (1986) (in defamation analysis, “the publication in
               2   question must be considered in its entirety; it may not be divided into segments and
               3   each portion treated as a separate unit. It must be read as a whole in order to
               4   understand its import and the effect which it was calculated to have on the reader
               5   . . . .”) (brackets omitted). As with the CNN broadcast, no reasonable person could
               6   conclude anything other than that Pambakian’s statements referred to the allegations in
               7   the Valuation Lawsuit.
               8            (3) December 18, 2018 Verge Article: The title of the article is, “Tinder fires its
               9   head of comms, following her participation in a $2 billion lawsuit against Match.”
          10       Dkt. 23-2 at 71. The first sentence states that “Multiple Tinder employees who sued
          11       the dating app’s parent company, Match Group, for $2 billion were fired this week
          12       . . . .” Id. “Among them,” it continues, “is Rosette Pambakian, VP of marketing and
          13       communications, who, in the original lawsuit, claimed that former Tinder CEO Greg
          14       Blatt sexually assaulted her.” Id. As in the CNN reports, the Verge article includes
          15       Match’s response “to Pambakian’s sexual harassment allegations in the lawsuit” Id.
          16       at 73.
          17                Notably, the email attributed to Pambakian at the end of the piece states
          18       explicitly to Match’s CEO Mandy Ginsberg that “you have now fired me from a
          19       company I was so proud to build in blatant retaliation for joining a group of colleagues
          20       and Tinder’s original founding members in a lawsuit against Match and IAC, standing
          21       up for our rights, calling out the company’s CEO Greg for sexual misconduct, and
          22       confronting the company about what happened to me.” Id. at 73. Pambakian’s email
          23       also states, “I was placed on leave the very day the lawsuit was filed and you
          24       continued to defend the actions of the executive that I spoke out against.” Id. at 74.
          25       The Pambakian email refers to “sexual assault allegations,” and states that “[a]s the
          26       lawsuit progresses the evidence will emerge and the world will see how IAC and
          27       Match plotted against their employees and rewarded misconduct.” Id. at 74.
          28
                                                                 18
Gibson, Dunn &          REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN FURTHER SUPPORT
                                   OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
Crutcher LLP
                                        CASE NO. 2:19-CV-07046-MWF-FFM
        Case 2:19-cv-07046-MWF-FFM Document 29 Filed 10/21/19 Page 24 of 30 Page ID #:1056


               1         The article includes a six-paragraph response from Match CEO Ginsberg. In it,
               2   Ginsberg herself refers to the Valuation Lawsuit, telling Pambakian that “you were
               3   terminated because it was not possible for you to fulfill your duties and responsibilities
               4   of your role as Tinder’s spokesperson for a number of reasons, including your public
               5   position against the company over a valuation process.” Id. at 75. According to
               6   Ginsberg, “it’s impossible for you to do your work at Tinder if all communications
               7   related to your job have to go through your lawyers.” Id.
               8         (4) December 18, 2018 CNN Article: Like the Verge article, the December
               9   2018 CNN article makes clear in its title that it relates to the Valuation Lawsuit:
          10       “Tinder fires employees who sued its parent companies.” Dkt. 23-2 at 77. It, too,
          11       states in the first sentence that Tinder had fired employees “who were part of a $2
          12       billion lawsuit against the dating app’s parent companies.” Id. The article also notes
          13       that “the lawsuit” was filed by co-founders and other employees of Tinder accusing
          14       Match and IAC of manipulating the company’s valuation. Id. It further notes that
          15       “The suit also alleged that Tinder’s former CEO, Greg Blatt, sexually harassed
          16       Pambakian.” Id.
          17             According to the article, “Pambakian sent an email to Match Group CEO Mandy
          18       Ginsberg and Tinder CEO Elie Seidman . . . claiming she was fired in ‘blatant
          19       retaliation’ for her involvement in the suit . . . .” Id. The report states that “[t]he
          20       lawsuit alleges Blatt groped and sexually harassed Pambakian at a company holiday
          21       party shortly after taking on the role.” Id. It continues, “The suit also alleges that
          22       when Tinder co-founder Sean Rad informed IAC of Blatt’s conduct, it was covered up
          23       and Blatt was kept as CEO.” Id. Again linking the email attributed to Pambakian with
          24       the Valuation Lawsuit, the CNN article adds that, “Pambakian wrote that she was put
          25       on leave immediately after filing the suit and faced continued pressure from within the
          26       company to resign.” Id. at 78.
          27             Throughout the rest of the report, CNN refers multiple times to the “suit,” notes
          28       that “Tinder asked a judge to throw out the suit in October [2018], claiming the co-
                                                              19
Gibson, Dunn &          REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN FURTHER SUPPORT
                                   OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
Crutcher LLP
                                        CASE NO. 2:19-CV-07046-MWF-FFM
        Case 2:19-cv-07046-MWF-FFM Document 29 Filed 10/21/19 Page 25 of 30 Page ID #:1057


               1   founders had taken too long to file the suit,” and describes the suit’s “central
               2   allegation[s].” Id. Like the Verge article, it refers to Ginsberg’s claim that Tinder
               3   fired Pambakian for reasons including “your public position against the company over
               4   a valuation process.” Id.
               5                                         *     *      *
               6         As in Healthsmart, a simple review of the “entirety” of the media reports, and
               7   the “context” in which the allegedly defamatory statements were made, leads to only
               8   one reasonable conclusion: those statements are fair and true reports of allegations in
               9   the Valuation Complaint. See Healthsmart, 7 Cal. App. 5th at 436 (examining a news
          10       report and radio report and considering such things as “the reporter’s frequent
          11       references to the . . . lawsuit” and “images of the complaint shown in the background”
          12       to conclude that the defendants’ statements “constituted fair and true communications
          13       to the news media about a judicial proceeding”).
          14                       b.     The allegedly defamatory statements include background
                                          and details of allegations in the Valuation Lawsuit that are
          15                              covered by the fair and true reporting privilege.
          16             Some of the alleged statements provide detail and background about the
          17       Valuation Lawsuit’s allegations rather than repeating those statements verbatim. Blatt
          18       concedes that the allegations in Pambakian’s assault case against Blatt pending in this
          19       Court, which match up almost verbatim with the more granular defamatory statements
          20       he alleges against Pambakian here, are merely “reiterating” the lawsuit’s allegations
          21       with increased “detail.” FAC ¶ 15. In other words, all the alleged defamatory
          22       statements carry the same “gist” or “sting,” despite Blatt’s contention on page 20 of his
          23       brief that groping a subordinate against her will is not “sexual assault” the way he
          24       defines it. Any deviation between a statement about a proceeding and a statement in
          25       the underlying proceeding must be of a “substantial character” for the absolute fair and
          26       true reporting privilege to be suspended.” See Colt v. Freedom Commc’ns, Inc., 109
          27       Cal. App. 4th 1551, 1558-59 (2003) (refusing to “engage in a detailed parsing of
          28       words, phrases, and sentences to note the subtle differences between [misconduct
                                                              20
Gibson, Dunn &          REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN FURTHER SUPPORT
                                   OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
Crutcher LLP
                                        CASE NO. 2:19-CV-07046-MWF-FFM
        Case 2:19-cv-07046-MWF-FFM Document 29 Filed 10/21/19 Page 26 of 30 Page ID #:1058


               1   charged in a complaint] and that noted in the articles”). Blatt does not show the terms
               2   used have any different connotation, let alone a “substantial” one. See Doe v. Capital
               3   Cities, 50 Cal. App. 4th 1038, 1045–46 (1996) (“In none of the civil actions for sexual
               4   discrimination which we are aware has it been contended that groping and grabbing of
               5   another’s body is not both a civil and a criminal assault, and we cannot fathom why the
               6   two claims should be mutually exclusive.”). 6
               7           Blatt suggests that the statements constituting the background or history of a
               8   proceeding must arise from or describe the proceeding itself rather than “the
               9   underlying events that gave rise to those proceedings.” Opp. at 24. According to
          10       Blatt, “Defendants have not cited a single case suggesting that an expansion to such
          11       private background information is supported by existing law.” Id. at 25. Blatt is dead
          12       wrong. The Ninth Circuit decision in Dorsey v. National Enquirer, Inc.¸ 973 F.2d
          13       1431 (9th Cir. 1992), which Defendants cited repeatedly in their anti-SLAPP motion,
          14       is just such an example of what Blatt incorrectly claims would be a “perversion of the
          15       privilege.” Opp. at 24.
          16               Blatt inexplicably claims with emphasis that the Ninth Circuit in Dorsey
          17       “concluded that what was contained in prior court filings was fair game as
          18       ‘background information under the privilege.” Opp. at 24 (emphasis in original). Blatt
          19       fails to acknowledge that Dorsey also involved statements in an article that did not
          20       appear in any court filing. 973 F.2d at 1436-37. In Dorsey, entertainer Engelbert
          21       Humperdinck (née Arnold Dorsey) alleged that a National Enquirer article claiming he
          22       was “suffering from the AIDS virus” had defamed him. 973 F.2d at 1433. The article
          23       was based in part on an affidavit in family court filed by the mother of Dorsey’s child.
          24       Id. That affidavit stated about him: “Upon information and belief, the respondent has
          25       AIDS related syndrome and has been treated at Sloan Kettering in New York.” Id.
          26
                    6
                        Blatt’s attempt to underplay the seriousness of groping a woman, Opp. at 21, is not
          27            well taken. Restraining someone and touching intimate parts of their body,
                        including through their clothes, against their will and for the perpetrator’s sexual
          28            arousal is a crime under California Penal Code § 243.4(a).
                                                                21
Gibson, Dunn &           REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN FURTHER SUPPORT
                                    OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
Crutcher LLP
                                         CASE NO. 2:19-CV-07046-MWF-FFM
        Case 2:19-cv-07046-MWF-FFM Document 29 Filed 10/21/19 Page 27 of 30 Page ID #:1059


               1   According to the Ninth Circuit court, the one-page article in the National Enquirer
               2   quoted the affidavit twice. Id.
               3         Beyond the affidavit, the article also quoted the mother as saying, “I never
               4   would have filed the court papers if I wasn’t 100 percent convinced he has the AIDS
               5   virus.” Id. It likewise quoted an investigator hired by the mother as saying,
               6         [Dorsey] is suffering from the AIDS virus. We have stated that belief in
                         court papers and it is based on an intensive investigation of the singer
               7         during the past five years.
               8
                         He was tested positive for the AIDS virus in early 1985. As stated in the
               9         court documents, he has had treatment for the AIDS virus at Sloan-
                         Kettering hospital but our information is that the disease remains.
          10
          11       Dorsey, 973 F.2d at 1433. Beyond the statement in the affidavit, the private
          12       investigator thus had claimed that Dorsey—who denied he had AIDS—had been
          13       suffering from it for almost four years. Id.
          14             Noting that the district court had both the affidavit and the article before it, and
          15       that “the reasonable inferences therefrom all lead to the same conclusion,” the Ninth
          16       Circuit court concluded that the issue of whether the article was a “fair and true” report
          17       could be decided as a matter of law. Dorsey, 973 F.2d at 1435. In then applying the
          18       “fair and true” standard, the Dorsey court noted Dorsey’s argument that the article was
          19       not a privileged report of the article’s contents because of its “inclusion of statements
          20       elaborating on the affidavit’s allegations.” Id. According to Dorsey, the article went
          21       “beyond the sting” of the affidavit “by including out-of-court statements made by [the
          22       mother and her private investigator].” Id. Those statements were not about the
          23       affidavit or the family court proceedings themselves (as Blatt claims—Opp. at 24);
          24       they were about the underlying factual matter—that is, the degree of certainty that
          25       Dorsey had AIDS and for how long he suffered from it.
          26             This is clear in the Ninth Circuit court’s discussion of Dorsey’s comparison of
          27       the gist of the affidavit and the out-of-court statements by the mother and private
          28       investigator. Dorsey contended that the “gist” of the affidavit was that the mother
                                                             22
Gibson, Dunn &          REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN FURTHER SUPPORT
                                   OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
Crutcher LLP
                                        CASE NO. 2:19-CV-07046-MWF-FFM
        Case 2:19-cv-07046-MWF-FFM Document 29 Filed 10/21/19 Page 28 of 30 Page ID #:1060


               1   “was not certain about her allegation that Dorsey had contracted the AIDS virus.” 973
               2   F.2d at 1436. “In comparison,” Dorsey argued, the article included the mother’s
               3   statement that she was “100 percent convinced that Dorsey had the AIDS virus,” as
               4   well as the private investigator’s statements (1) “without qualification that Dorsey has
               5   the AIDS virus,” (2) “that Dorsey tested positive in early 1985,” and (3) that the
               6   mother’s belief was “based upon a five-year investigation.” Id.
               7           Nevertheless, the Ninth Circuit court held that none of the statements went
               8   “beyond the gist or sting of the affidavit.” Dorsey, 973 F.2d at 1437. It concluded that
               9   the Enquirer “did not exceed the degree of flexibility and literary license accorded
          10       newspapers in making a ‘fair report’ of a judicial proceeding.” Id. In support of this
          11       conclusion, the Dorsey court noted “California’s expansive view of ‘judicial
          12       proceedings,’” pointing out that under the fair and true reporting privilege, “out-of-
          13       court statements are considered part of the judicial proceeding if they comprise a
          14       history of the proceedings.” Id.
          15               As is clear from the Dorsey opinion, “history of the proceedings” includes the
          16       factual background of the allegations themselves, not simply the court proceeding in
          17       which they are made. Eliminating any doubt, the Ninth Circuit court recognized that
          18       “[i]n adopting section 47(4), California provided a certain amount of breathing room
          19       for newspapers to explain the basis of a judicial proceeding without at the same time
          20       opening themselves up to exposure for defamation liability.” 973 F.2d at 1437. 7 The
          21       out-of-court statements about Dorsey were “privileged because these statements ‘detail
          22       the circumstances, and [the speakers’] theories based upon the circumstances.” Id.
          23       (quoting Hayward, 265 Cal. App. 2d 255, 260 (1968)). Those details of and theories
          24       based upon “the circumstances” are what the Ninth Circuit court deemed to “comprise
          25       a history of the proceedings.” Id. In fact, it held that the fair and true reporting
          26
                    7
                        As discussed in Defendants’ anti-SLAPP motion at page 21, note 6, the California
          27            legislature amended Civil Code section 47(d)—formerly codified as section
                        47(4)—in 1996 to include statements made to the press, not just statements by the
          28            press. See Healthsmart¸ 7 Cal. App. 5th at 431.
                                                              23
Gibson, Dunn &           REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN FURTHER SUPPORT
                                    OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
Crutcher LLP
                                         CASE NO. 2:19-CV-07046-MWF-FFM
        Case 2:19-cv-07046-MWF-FFM Document 29 Filed 10/21/19 Page 29 of 30 Page ID #:1061


               1   privilege applied to those statements “even if they go beyond the sting of [the
               2   mother’s] affidavit.” Id.
               3         Blatt also misstates that facts in Hayward v. Watsonville Register-Pajaronian,
               4   265 Cal. App. 2d 255 (1968), and Braun v. Chronicle Publishing Co., 52 Cal. App. 4th
               5   1036 (1997). Opp. at 24. In Hayward, the privilege claimed was that the statements
               6   were fair and true reports of a “judicial proceeding.” Hayward, 265 Cal. App. 2d at
               7   259. The court expressly noted that the plaintiff did “not contend that those portions of
               8   the article which are based upon information obtained from the criminal complaint and
               9   the arrest warrant are not privileged.” Id. His libel claim was limited to the portion of
          10       the article based on information obtained from a police report and FBI rap sheet. As
          11       with the news reports here, the statements in those documents reflected the factual
          12       basis for the filing of the criminal complaint and issuance of the arrest warrant; there
          13       was no indication they were filed in or otherwise part of the judicial proceeding. Id. at
          14       259-60.
          15             Braun also involved statements made about the facts underlying the proceeding,
          16       not just the proceeding itself. The article in question detailed not just the fact, conduct,
          17       and findings of the auditor’s investigation, but also “statements made by various
          18       persons affected by or concerned with the subject of the audit” and “the substance of
          19       the background reports and charges leading up to the investigation.” 52 Cal. App. 4th
          20       at 1051. Thus, contrary to Blatt’s claims, Defendants have cited at least three cases
          21       showing that the factual background and details of an allegation in a proceeding are
          22       part of what the Braun court also described as the “history” of that proceeding. Id.
          23                 2.    Blatt concedes that California law does not recognize civil
                                   conspiracy as a stand-alone cause of action.
          24
                         Blatt clumsily insists that his “Third Cause of Action” for “Civil Conspiracy”
          25
                   has a likelihood of success on the merits, even though Blatt admits (and quotes case
          26
                   law saying) that “conspiracy to commit a tort is not a separate cause of action from
          27
                   the tort itself.” Opp. at 25:9-10. But his pleading labels civil conspiracy a “cause of
          28
                                                               24
Gibson, Dunn &          REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN FURTHER SUPPORT
                                   OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
Crutcher LLP
                                        CASE NO. 2:19-CV-07046-MWF-FFM
        Case 2:19-cv-07046-MWF-FFM Document 29 Filed 10/21/19 Page 30 of 30 Page ID #:1062


               1   action” and nowhere recites that the allegations of conspiracy are being made to hold
               2   Pambakian liable for defamatory statements by Rad or vice versa. To the contrary,
               3   Blatt alleges that this unlawful conspiracy “Cause of Action” entitles him to “monetary
               4   and punitive damages.” FAC ¶ 135. At bottom, Blatt simply cannot show that his
               5   conspiracy cause of action is likely to succeed on the merits when, by all accounts,
               6   conspiracy cannot be a separate cause of action under California law.
               7                                      III.   CONCLUSION
               8           Defendants request that the Court strike the First Amended Complaint without
               9   leave to amend and award attorneys’ fees and costs to Defendants. 8
          10
                   Dated: October 21, 2019                        GIBSON, DUNN & CRUTCHER LLP
          11
          12                                                      By: /s/ Deborah L. Stein
          13                                                          Deborah L. Stein
                                                                  Attorneys for Defendants Rosette
          14                                                      Pambakian and Sean Rad
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
                    8
                        Because Blatt fails to dispute Defendants’ arguments that amendment would be
          26            futile or that movants who prevail on an anti-SLAPP motion are statutorily entitled
                        to attorneys’ fees and costs incurred in court to litigate the motion (Dkt. 20-2 at 15),
          27            he has waived his ability to contest these arguments. See Cardenas v. United
                        States, 826 F.3d 1164, 117 n.6 (9th Cir. 2016); Silva v. U.S. Bancorp, 2011 WL
          28            7096576, at *4 (C.D. Cal. Oct. 6, 2011).
                                                                 25
Gibson, Dunn &           REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN FURTHER SUPPORT
                                    OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
Crutcher LLP
                                         CASE NO. 2:19-CV-07046-MWF-FFM
